

 S1471 ENR: Alicia Dawn Koehl Respect for National Cemeteries Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteenS. 1471IN THE SENATE OF THE UNITED STATESAN ACTTo authorize the Secretary of Veterans Affairs and the
		  Secretary of the Army to reconsider decisions to inter or honor the memory of a
		  person in a national cemetery, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Alicia Dawn Koehl Respect for
			 National Cemeteries Act.2.Authority to reconsider decisions of Secretary of Veterans Affairs or Secretary of the Army to inter the remains or honor the memory of a person in a national cemetery(a)Authority To reconsider prior decisionsSection 2411 of title 38, United States Code, is amended—(1)by redesignating subsection (d) as subsection (f); and(2)by inserting after subsection (c) the following new subsections:(d)(1)In a case described in subsection (e), the appropriate Federal official may reconsider a decision to—(A)inter the remains of a person in a cemetery in the National Cemetery Administration or in Arlington National Cemetery; or(B)honor the memory of a person in a memorial area in a cemetery in the National Cemetery Administration (described in section 2403(a) of this title) or in such an area in Arlington National Cemetery (described in section 2409(a) of this title).(2)(A)(i)In a case described in subsection (e)(1)(A), the appropriate Federal official shall provide notice to the deceased person’s next of kin or other person authorized to arrange burial or memorialization of the deceased person of the decision of the appropriate Federal official to disinter the remains of the deceased person or to remove a memorial headstone or marker memorializing the deceased person.(ii)In a case described in subsection (e)(1)(B), if the appropriate Federal official finds, based upon a showing of clear and convincing evidence and after an opportunity for a hearing in a manner prescribed by the appropriate Federal official, that the person had committed a Federal capital crime or a State capital crime but had not been convicted of such crime by reason of such person not being available for trial due to death or flight to avoid prosecution, the appropriate Federal official shall provide notice to the deceased person’s next of kin or other person authorized to arrange burial or memorialization of the deceased person of the decision of the appropriate Federal official to disinter the remains of the deceased person or to remove a memorial headstone or marker memorializing the deceased person.(B)Notice under subparagraph (A) shall be provided by the appropriate Federal official as follows:(i)By the Secretary in accordance with section 5104 of this title.(ii)By the Secretary of Defense in accordance with such regulations as the Secretary of Defense shall prescribe for purposes of this subsection.(3)(A)Notwithstanding any other provision of law, the next of kin or other person authorized to arrange burial or memorialization of the deceased person shall be allowed a period of 60 days from the date of the notice required by paragraph (2) to file a notice of disagreement with the Federal official that provided the notice.(B)(i)A notice of disagreement filed with the Secretary under subparagraph (A) shall be treated as a notice of disagreement filed under section 7105 of this title and shall initiate appellate review in accordance with the provisions of chapter 71 of this title.(ii)A notice of disagreement filed with the Secretary of Defense under subparagraph (A) shall be decided in accordance with such regulations as the Secretary of Defense shall prescribe for purposes of this subsection.(4)When the decision of the appropriate Federal official to disinter the remains or remove a memorial headstone or marker of the deceased person becomes final either by failure to appeal the decision in accordance with paragraph (3)(A) or by final disposition of the appeal pursuant to paragraph (3)(B), the appropriate Federal official may take any of the following actions:(A)Disinter the remains of the person from the cemetery in the National Cemetery Administration or in Arlington National Cemetery and provide for the reburial or other appropriate disposition of the disinterred remains in a place other than a cemetery in the National Cemetery Administration or in Arlington National Cemetery.(B)Remove from a memorial area in a cemetery in the National Cemetery Administration or in Arlington National Cemetery any memorial headstone or marker placed to honor the memory of the person.(e)(1)A case described in this subsection is a case in which the appropriate federal official receives—(A)written notice of a conviction referred to in subsection (b)(1), (b)(2), or (b)(4) of  a person described in paragraph (2); or(B)information that a person described in paragraph (2) may have committed a Federal capital crime or a State capital crime but was not convicted of such crime by reason of such person not being available for trial due to death or flight to avoid prosecution.(2)A person described in this paragraph is a person—(A)whose remains have been interred in a cemetery in the National Cemetery Administration or in Arlington National Cemetery; or(B)whose memory has been honored in a memorial area in a cemetery in the National Cemetery Administration or in such an area in Arlington National Cemetery..(b)Modification of exception To interment or memorialization prohibitionSubsection (a)(2) of such section is amended by striking such official approves an application for.(c)ApplicabilityThe amendments made by this section shall apply with respect to any interment or memorialization conducted by the Secretary of Veterans Affairs or the Secretary of the Army in a cemetery in the National Cemetery Administration or in Arlington National Cemetery after the date of the enactment of this Act.3.Disinterment of
			 remains of Michael LaShawn Anderson from Fort Custer National Cemetery(a)Disinterment of
			 remainsThe Secretary of Veterans Affairs shall disinter the
			 remains of Michael LaShawn Anderson from Fort Custer National Cemetery.(b)Notification of
			 Next-of-KinThe Secretary of Veterans Affairs shall—(1)notify the
			 next-of-kin of record for Michael LaShawn Anderson of the impending
			 disinterment of his remains; and(2)upon
			 disinterment, relinquish the remains to the next-of-kin of record for Michael
			 LaShawn Anderson or, if the next-of-kin of record for Michael LaShawn Anderson
			 is unavailable, arrange for an appropriate disposition of the remains.Speaker of the House of RepresentativesVice President of the United States and President of the Senate